PER CURIAM
Of course, a pleading must be self-sufficient and not require extrinsic evidence to interpret it, but descriptions of real estate are not always clear and understandable to any and every one who reads them. The evidence produced at the trial will disclose the fact. Frankly, the members of this court are not able from the description as given in the amended petition definitely to locate the property. None of us, however, claim to be experts on real estate descriptions, but since the judgment of the Court of Common Pleas must, in any event, be reversed because the third cause of action of plaintiff is sufficient in law, we would suggest that plaintiff file an amended petition describing the real estate with certainty, even though it may involve the expense of a survey to accomplish it.
The judgment is reversed and the cause remanded for further proceedings according to law.
LLOYD, RICHARDS and WILLIAMS, JJ, concur.